DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants claim amendments and remarks filed 10/22/21. Claims 1, 2 and 4-19 are pending. Claims 4-19 were newly added.
3. The terminal disclaimer filed against applications 16/317077, 16/263611, U S. Patent No. 10232041 and U S. Patent No. 9636334 have been accepted.
Rejections Withdrawn
	4. The rejection of claims 1-3 under 35 U.S.C. 112(a) or 35 U.S420.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn because of Applicants claim amendments and persuasive arguments.
5. Since Applicants have provided terminal disclaimers the rejection under nonstatutory double patenting is withdrawn.
EXAMINER'S AMENDMENT
6. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ronald Kern on 12/8/21
The application has been amended as follows: 
In the claims

19. The method of claim 1, wherein the fusion polypeptide comprises the amino acid sequence of SEQ ID NO: 87 and SEQ ID NO: 81. 

Reasons for Allowance
8. The following is an examiner’s statement of reasons for allowance: This Application is a divisional of application 14/921420 now U.S. Patent No. 10544199. Applicants surprisingly found that "an unexpected advantage is obtained by using constructs comprising aglycosylated IFNa2b as compared to the constructs comprising O-glycosylated IFNa2b.” In addition, they obtained an increase in ON-target activity. Increased target selectivity and enhanced affinity to FcRn. In addition, inventors also obtained a less heterogeneous product than the O-glycosylated IFNα2b when produced in a mammalian cell expression system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	9. Claims 1, 2 and 4-19 are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892. The examiner can normally be reached M-F 8:30 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645                                                                                                                                                                                                        
/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645